Title: From George Washington to the Board of War, 25 March 1780
From: Washington, George
To: Board of War


          
            Gentlemen
            Head Quarters Morris Town 25th March 1780.
          
          I have been honored with your favors of the 10th 15th 17th and 20th Instants. The Resolve of Congress empowering the Board to order General Courts Martial occasionally had never been transmitted to me, to which account I hope they will place my former doubts upon the propriety of the measure—There is an error in dating the Copy of the Resolve with which you were pleased to furnish me, it now stands 17th April 1780—I apprehend it was passed in 1778 or 1779—No doubt now remaining of the regular constitution of the Court, and finding that the objection I formerly made does not invalidate this sentence against Capt. Lieut parke, I have confirmed it—I have likewise confirmed the sentence against Lieut Wright and shall direct the Adjt General to furnish the Board with a transcript from General Orders respecting the cases of both Wright and Parke.
          I shall direct the Quarter Master General to provide such Articles of sadlery for the Dragoons as circumstances will admit, but from his late representations to me on the score of Money, I fear he will find himself embarrassed exceedingly not only in regard to the supply of those Articles, but of all others relative to his department—I shall take all possible care that the Officers of Cavalry do not draw for more than the necessary quantity of accoutrements. When we compare their present deficiencies with their supplies last year, I do not doubt but something may be placed to the account of neglect, but I can assure the Board that so indifferent is the quality of almost every Article in the manufacture of leather, with which the Army is furnished, that the service of a Campaign is the utmost that can be expected—I most sincerely hope that we shall not be disappointed in our supplies from Europe—I speak more particularly of Cloathing, of which our Magazines are in a manner

exhausted, as the Returns which I shall have occasion to transmit in a few days will shew.
          Inclosed you will find Copies of my orders to the Commanding Officers of Horse in the Years 1778 and 1779 specifying the number of Horses allowed to be kept at public expence by the Officers of different Ranks. If any of them have exceeded the stipulated number, it has never come to my knowledge.
          By the Copies of the letters from Governors Reed and Lee and from Mr Hollingsworth I am convinced the Board have not been wanting in their exertions to procure a supply of provision, of which, I wish we had more favorable prospects, than are held up by the Commy General, or which appear in any other quarter—The Commy General who has just returned from the Eastward has gone forward to Philada and will himself represent the difficulties under which the department at present labours—’Till matters get in somewhat better train, I shall confide in a continuance of your endeavours to hasten the progress of the supplies which have been procured to the southward as I can assure you the Army is now upon a most scanty allowance, and is seldom, at the expiration of one day, certain of a morsel of Bread for the next. I have the honor &.
        